If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



W. A. FOOTE MEMORIAL HOSPITAL, doing                               UNPUBLISHED
business as ALLEGIANCE HEALTH,                                     January 29, 2019

               Plaintiff-Appellant,

v                                                                  No. 340419
                                                                   Jackson Circuit Court
MICHIGAN ASSIGNED CLAIMS PLAN,                                     LC No. 16-000768-NF
MICHIGAN AUTOMOBILE INSURANCE
PLACEMENT FACILITY, and JOHN DOE
INSURANCE COMPANY

               Defendants-Appellees.


Before: CAMERON, P.J., and BECKERING and RONAYNE KRAUSE, JJ.

PER CURIAM.

        In this no-fault insurance action, plaintiff, W.A. Foote Memorial Hospital, doing business
as Allegiance Health, appeals an order granting summary disposition in favor of defendants,
Michigan Assigned Claims Plan (MACP) and Michigan Automobile Insurance Placement
Facility (MAIPF), pursuant to MCR 2.116(C)(8). We affirm.

        Pursuant to the Michigan no-fault insurance act, MCL 500.3101 et seq., plaintiff seeks
assignment of a claim as a healthcare provider in connection with services it provided to an
uninsured person involved in a motor vehicle accident. Plaintiff also seeks payment of personal
injury protection insurance (PIP) benefits for those services.

        Plaintiff argues that the decision in Covenant Med Ctr, Inc v State Farm Mut Ins Co, 500
Mich. 191, 196; 895 NW2d 490 (2017), establishing that a healthcare provider does not have a
direct cause of action against no-fault insurers, applies only prospectively. We disagree.

        A court’s decision to grant summary disposition is reviewed de novo. Id. at 199. Issues
of statutory interpretation and whether a judicial decision applies retroactively are questions of
law that this Court reviews de novo. W A Foote Mem Hosp v Mich Assigned Claims Plan, 321
Mich. App. 159, 168; 909 NW2d 38 (2017). The determination whether a decision conflicts with
a prior published opinion is a question of law subject to de novo review. People v Danto, 294
Mich. App. 596, 605; 822 NW2d 600 (2011).

        In Covenant, the Michigan Supreme Court held “that healthcare providers do not possess
a statutory cause of action against no-fault insurers for recovery of personal protection insurance
benefits under the no-fault act.” Covenant, 500 Mich. at 196. The Covenant Court declined to
“follow the long line of cases from the Court of Appeals recognizing that a healthcare provider
may sue a no-fault insurer to recover PIP benefits under the no-fault act.” Id. at 200. Instead, it
relied “on the language of the no-fault act to conclude that a healthcare provider possesses no
statutory cause of action against a no-fault insurer for recovery of PIP benefits.” Id.

        We are bound to follow the decision in Covenant. See Associated Builders &
Contractors v Lansing, 499 Mich. 177, 191-192; 880 NW2d 765 (2016). And in W A Foote Mem
Hosp, 321 Mich. App. at 176-191, this Court evaluated whether Covenant should apply
retroactively to cases pending on appeal when Covenant was decided or apply prospectively
only. The Court in W A Foote Mem Hosp concluded that the Michigan Supreme Court’s
decision in Spectrum Health Hosps v Farm Bureau Mut Ins Co of Mich, 492 Mich. 503; 821
NW2d 117 (2012), controlled. That decision “essentially adopted the rationale” of the United
States Supreme Court’s decision in Harper v Virginia Dep’t of Taxation, 509 U.S. 86, 97; 113 S
Ct 2510; 125 L. Ed. 2d 74 (1993), holding that judicial decisions concerning statutory
interpretation apply retroactively to all cases pending on direct review when the rule is
announced. W A Foote Mem Hosp, 321 Mich. App. at 190-191.

        The Court in W A Foote Mem Hosp applied Covenant retroactively because the issue
there—whether the plaintiff possessed a statutory cause of action—was preserved and the case
was pending on direct review when Covenant was issued. Id. at 167-168, 173-174, 183-184,
196. The W A Foote Mem Hosp Court clarified that “the general rule is, and always has been,
that judicial decisions apply retroactively.” Id. at 180. The remaining issue in these cases is the
circumstances under which exceptions to the general rule of retroactivity should be made. Id.
The Court in W A Foote Mem Hosp concluded that, even if it were to consider the “threshold
question” and the “three-factor test” as stated in Pohutski v Allen Park, 465 Mich. 675, 696; 641
NW2d 219 (2002), it would not “find a level of exigency that would justify contravening the
general rule of full retroactivity.” Id. at 191, 195. This was a permissible interpretation of the
law. See VHS Huron Valley Sinai Hosp v Sentinel Ins Co (On Remand), 322 Mich. App. 707,
713-715; 916 NW2d 218 (2018).

        Under MCR 7.215(C)(2), “[a] published opinion of the Court of Appeals has precedential
effect under the rule of stare decisis.” “The rule of stare decisis generally requires courts to
reach the same result when presented with the same or substantially similar issues in another
case with different parties.” WA Foote Mem Hosp v City of Jackson, 262 Mich. App. 333, 341;
686 NW2d 9 (2004). However, despite the doctrine of stare decisis, a rule of law from a case
may not be binding on a subsequent case if that case is factually distinguishable. Yankee Springs
Twp v Fox, 264 Mich. App. 604, 613 n 1; 692 NW2d 728 (2004). The issue presented on appeal
in this case—whether Covenant should be applied retroactively to those cases pending on direct
appeal at the time it was decided—is not factually distinguishable from our recent decision in
W A Foote Mem Hosp. That case turned on the fact that the healthcare provider had filed a direct
action against defendants that was pending when Covenant was decided. The same is true in this

                                                -2-
case. As a result, we conclude that Covenant applies retroactively, following the precedent set
forth in W A Foote Mem Hosp, as we are bound to do. See Shah v State Farm Mut Auto Ins Co,
324 Mich. App. 182, 195-196; 920 NW2d 148 (2018); Bronson Healthcare Group, Inc v Mich
Assigned Claims Plan, 323 Mich. App. 302, 305-306; 917 NW2d 682 (2018); VHS Huron Valley
Sinai Hosp (On Remand), 322 Mich. App. at 713-715. Accordingly, the trial court did not err
when it granted summary disposition in favor of defendants.

       Affirmed.



                                                          /s/ Thomas C. Cameron
                                                          /s/ Jane M. Beckering
                                                          /s/ Amy Ronayne Krause




                                              -3-